Citation Nr: 1010423	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a back disability.  This case was previously 
before the Board in July 2004 and again in June 2005, and was 
remanded on each occasion for additional development of the 
record.  In June 2007, the Board denied the claim.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims which, in an October 2008 decision, vacated 
the Board's June 2007 determination.  In May 2009, the Board 
again remanded the claim to the RO for additional 
development.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for a low 
back disability.  When he submitted his claim for service 
connection in August 2001, the Veteran reported he had been 
treated during service and following his discharge for back 
problems.  He said he was treated at the Pasadena General 
Hospital from 1968 to 1974; at Memorial Hospital Southwest in 
1980; at Shands Hospital (formerly University Hospital) in 
1986; and at First Coast Medical in 1986.  

It is significant to point out, however, that along with his 
claim, the Veteran submitted information reflecting he had 
changed his name.  The RO sent letters to these facilities 
(or a successor) in July 2005.  These letters requested that 
a search be made for records under the Veteran's name after 
he changed his name, although the records would have been 
under his previous name.  Thus, although two of the 
facilities responded that no records could be found (and 
another that any such records would have been moved to a 
storage center), a search for records under the wrong name 
does not satisfy the Board's duty to assist.  The Board 
regrets any further delay in the adjudication of the 
Veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the necessary 
authorizations for release of information 
concerning his treatment at Shands 
Hospital (655 West Eighth Street, 
Jacksonville, FL 32209; Kendra Hospital 
(formerly Pasadena General Hospital) (the 
address of the storage facility is 
Pasadena General Hospital, Tenet Service 
Center, Records Management, 1150 Hayden 
Dr. Suite 112, Carrollton TX 75006); and 
First Coast Medical Center (4211 Pearl 
Street at 32nd, Jacksonville, FL 32206.  
Thereafter, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  Such 
requests must include the name under 
which the Veteran was allegedly 
treatment, that is, John E. McPeters.

2.  If appropriate based on any 
information received, the Veteran should 
be afforded a VA orthopedic examination 
to determine the nature and etiology of 
any current low back disability.  All 
necessary tests should be performed.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that any current low 
back disability is related to service.  
The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



